Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    36-20
                                    98-1 Filed
                                          Filed03/04/19
                                                05/15/17 Page
                                                10/26/17 Page11of
                                                                of15
                                                                   15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    36-20
                                    98-1 Filed
                                          Filed03/04/19
                                                05/15/17 Page
                                                10/26/17 Page22of
                                                                of15
                                                                   15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    36-20
                                    98-1 Filed
                                          Filed03/04/19
                                                05/15/17 Page
                                                10/26/17 Page33of
                                                                of15
                                                                   15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    36-20
                                    98-1 Filed
                                          Filed03/04/19
                                                05/15/17 Page
                                                10/26/17 Page44of
                                                                of15
                                                                   15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    36-20
                                    98-1 Filed
                                          Filed03/04/19
                                                05/15/17 Page
                                                10/26/17 Page55of
                                                                of15
                                                                   15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page66of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page77of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page88of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page99of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page10
                                                             10of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page11
                                                             11of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page12
                                                             12of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page13
                                                             13of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page14
                                                             14of
                                                               of15
                                                                  15
Case
Case3:17-cv-00007-GTS-DEP
     3:17-cv-00007-GTS-DEP Document
                           Document58-23
                                    98-1 Filed
                                         Filed03/04/19
                                               10/26/17 Page
                                                        Page15
                                                             15of
                                                               of15
                                                                  15
